UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                         )
ALLEN E. KAYE,                           )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )      Civil Action No. 16-cv-485 (TSC)
                                         )
                                         )
UNITED STATES CITIZENSHIP AND            )
IMMIGRATION SERVICES,                    )
                                         )
            Defendant.                   )
                                         )

                             MEMORANDUM OPINION

       On February 8, 2016, counsel for the Plaintiff submitted a FOIA request to the

Defendant United States Citizenship and Immigration Services (“Agency”) seeking a

“complete copy of the Record of Proceedings in File No. SCR-ll-009-50333” and “the

record of proceedings of the form 1-130 filed by Sookhia Persaud upon behalf of

Dhanragle Budharm.” (Defs. Statement of Facts “SOF”) ¶ 1). By letter dated February

19, 2016, Defendant acknowledged receipt of the FOA request and invoked a statutory

extension of time in which to produce the requested documents. (Id.); see 5 U.S.C. §

552(a)(6)(B). Before the Defendant’s time to respond expired, Plaintiff filed this

lawsuit on March 11, 2016. (Defs. SOF ¶¶ 2-4).

      After Defendant filed an answer, the court ordered the parties to propose a

briefing schedule. Adopting the proposed deadlines, this court entered an order on May

15, 2016 imposing the following briefing schedule:

      Plaintiff’s dispositive motion due by July 15, 2016.


                                       Page 1 of 3
       Defendant's Opposition to Plaintiff's Motion for Summary Judgment and COMBINED
       Cross-Motion for Summary Judgment due by August 15, 2016.

       Plaintiff’s Reply and Combined Opposition to Defendant's Cross-Motion for Summary
       Judgment due by September 12, 2016.

        Before Plaintiff’s dispositive motion was due, Defendant responded to Plaintiff’s FOIA

request by releasing 73 pages of documents in their entirety and twelve pages partially redacted.

(Defs. SOF ¶ 5). Plaintiff’s summary judgment due date, July 15, 206, came and went without a

filing by Plaintiff or a motion seeking an extension. Defendant filed its summary judgment

motion, arguing that: (1) Plaintiff failed to exhaust his administrative remedies; and (2) the

agency conducted a thorough search and released to Plaintiff all non-exempt responsive records.

(ECF No. 8). Defendant also submitted a Vaughn index and a Declaration prepared by Jill

Eggleston, Associate Center Director in the Freedom of Information and Privacy Act Unit,

explaining that the agency released seventy-three pages in their entirety and withheld portions of

twelve pages information pursuant to three FOIA Exemptions:

              Exemption 6(b) protects the “personnel and medical files and similar files
               the disclosure of which would constitute a clearly unwarranted invasion
               of personal privacy . . . .” 5 U.S.C. § 552(b)(6). Pursuant to this
               exemption, the Defendant redacted information about third party
               individuals, such as their home addresses, birthdates and citizenship
               information. (Defs. SOF ¶ 7).

              Exemption 7(e) protects from disclosure law enforcement records “to the
               extent that the production of such. . .information . . .would disclose
               techniques and procedures for law enforcement investigations or
               prosecutions, or would disclose guidelines for law enforcement
               investigations or prosecutions if such disclosure could reasonably be
               expected to risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E).
               Pursuant to this exemption, Defendant redacted law enforcement sensitive
               information on three pages: (1) handwritten notes that would reveal the
               manner in which immigration officers communicate background, national
               security and other concerns that may arise in the adjudication of an
               application for immigration benefits; (2) information obtained in
               background checks associated with an immigration application; and (3)

                                            Page 2 of 3
               information obtained during an Interagency Border Inspection Service
               check. (Defs. SOF ¶ 8; Vaughn Index Nos. 3, 11, 12).

              Exemption 7(c) protects from disclosure information in law enforcement
               records that “could reasonably be expected to constitute an unwarranted
               invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). Pursuant to this
               exemption the Defendant redacted information on one page which
               “includes numerical identifying information for an Immigration Agent
               conducting a background check.” (Defs. SOF ¶ 9; Vauhn Index No. 11).

        Plaintiff’s response to Defendant’s motion was due on September 12, but Plaintiff has not

filed a response or sought leave for an extension. The Local Civil Rules of this court provide

that the “the court may treat [a] motion as conceded” when a party fails to file a memorandum in

opposition to a motion. LCvR 7(b). Likewise the rules provide that the court “may assume that

facts identified by the moving party in its statement of material facts are admitted, unless such a

fact is controverted in the statement of genuine issues filed in opposition to the motion.” LCvR

7(h).

        In light of Plaintiff’s failure to respond to the motion or seek leave to extend its

filing deadline, the court will GRANT Defendant’s motion as conceded, enter summary

judgement on behalf of Defendants and dismiss this action with prejudice.


Date: October 4, 2016


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge         




                                            Page 3 of 3